DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Petitions Granted
The two petitions filed by Applicant on 21 May 2021 have been reviewed and granted by the office.  The petitions relate to particular aspects of (i) the restriction requirement dated 24 September 2020 and (ii) the final office action dated 16 April 2021.  Each of these is addressed in the present office action.

Restriction Groups I-II are Rejoined
Invention groups I-II as set forth in the restriction requirement dated 24 September 2020 have been rejoined for examination in the petition decision dated 19 July 2021.  The newly rejoined inventive group includes present claims 1-13.

Prosecution Reopened
The finality of the previous action is withdrawn in view of the petition decisions dated 19 July 2021 and 27 July 2021.

Claim Interpretation
Claims 2-5 and 12-13 require that the claimed maleate salt or composition 
Claim 13 is a topical formulation which requires that “the maleate salt is present in an amount sufficient to reach a concentration of at least  10 nM in the epidermis and dermis of an individual after at least 1 hour of application to the individual subjected to a method of topical treatment with said composition”.  The amount of active substance contained in the formulation is thus an amount which provides for a minimum concentration in cutaneous skin layers upon topical application of the claimed formulation for a minimum time period.

Claim 15 uses the term “overnight” to define the period of time that the suspension is stirred in step ix.  This term is a commonly used in the field of organic chemistry as denoting a time period which varies across a broad range beginning at some time during a first day and ending during the next day.  Thus, the “overnight” time period is construed as an approximate range of more than about 10 hours to less than about 20 hours.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.


All Outstanding Rejections are Withdrawn
Applicant’s arguments set forth in the reply dated 02 February 2021 have been fully considered and are found persuasive:
Claims 1, 6, 7 and 12 were rejected under 35 U.S.C. 103 as being obvious over the combined teachings of Fischer et al. (US 7,105,553)  in view of Guillory (in Brittain ed., NY Marcel Dekker, 1999, pages 183-226) and Rodriguez-Spong (Adv. Drug Delivery Rev. 56 (2004) 241-274).
In particular, Applicant’s assertions regarding unexpected results on pages 9-11 of the response are found persuasive, see the reasons for allowance below.  The rejection is withdrawn for at least these reasons.
Claims 1-7 and 12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 (i) The phrase “using a compendial….”USP” methods” in claims 2-5 and 12 was asserted to be indistinct by the Examiner.  Applicant’s arguments on page 11 of the response asserting that the limitations in question refer to official guidelines that are well-understood by one of ordinary skill in the art are found persuasive.
(ii) Claim 7 was asserted to be indistinct in view of the product-by-process type language.  Claim 7 has been amended to recite a distinct method rendering the rejection moot.
(ii) Claims 6, 7 and 12 were asserted to be drawn to the same scope.  Claim 7 is now a method and claim 12 clearly further limits claim 6 according to a concentration limitation.
The rejections are therefore withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel maleate salt of the free base of N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]-acetamide, pharmaceutical formulations, methods of manufacture and uses thereof.  
The parent substance is well described in the prior art as an antiviral agent and is known by the synonyms BAY 57-1293, AIC316 and Pritelivir.  See, for example Wald (N. Engl. J. Med. 2014, 370, 201-210).
The free base substance is disclosed in the cited Fischer (US 7,105,553) reference and several salts of this substance have been described, see for example Laich (US8784887) which discloses the hydrochloride salt, the methanesulfonic acid salt (mesylate), the sulfuric acid salt (sulfate) and the benzoic acid salt (benzoate), see figure 3, etc.  Laich teaches that the mesylate has better properties than the other tested salts.  The references Schwab (US20140221433, IDS) and Schwab (US20140065224, IDS) each disclose the mesylate salt and teach this salt as possessing properties suitable for pharmaceutical purposes, such as good long term stability and beneficial pharmacokinetic and pharmacodynamic properties.  The prior art, as a whole, appears to teach that the mesylate salt is a preferred form of the Pritelivir free base.  A skilled artisan would need good reason to provide for another salt in view of these teachings.
In the pharmaceutical arts it is routine to vary the salt former used to achieve variable pharmaceutical properties, see for example the reference Verbeeck (Eur. J. Pharm. Sci. 2006, 28, 1–6).  Section 2 on page 2 highlights the general unpredictability of this practice.  For example, see section 3.4 on page 4, where a maleate salt of a known drug (Amlodipine) was made and tested and found to possess poorer stability which led to high toxicity relative to the known besylate salt.  
The instant application compares the properties of an assortment of Pritelivir salts (mesylate, sulfate, ethane sulfonate, maleate, benzene sulfonate and hemi ethane 1,2-disulfonate) and the free base.  In particular it was found that, among all these substances, the maleate salt stands out as having a substantially high stability to light-induced decomposition.  See pages 9-11 of Applicants response dated 02 February 2020 which highlight these results.  The bar graph of figure 46 clearly and unambiguously shows this unexpected result for the maleate salt relative to the other tested salts and the free base.

    PNG
    media_image1.png
    427
    939
    media_image1.png
    Greyscale

While it is routine in the pharmaceutical arts to provide for multiple salt forms of investigational substances to improve pharmaceutical properties, such a dramatic effect on photo-stability would not be expected.  Since pritelivir is used topically, light stability is of particular concern, such that the maleate salt provides for an unexpected benefit for such a drug.  
The Examiner considers the results to represent secondary considerations that weigh against obviousness over the prior art of record.
The claims all depend from or otherwise require all the limitations of claim 1 and are allowable over the prior art for at least the same reasons.

Conclusion
	Claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625